UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-1734


SEAN SHALLOW,

                   Plaintiff - Appellant,

             v.

NYS OFFICE TEMPORARY AND DISABILITY ASSISTANCE; MARYLAND
HUMAN SERVICE CHILD SUPPORT DIVISION; U.S. DRUG
ENFORCEMENT AGENCY,

                   Defendants - Appellees.



                                     No. 18-1736


SEAN SHALLOW,

                   Plaintiff - Appellant,

             v.

VIENNA POLICE DEPARTMENT; U. S. DRUG ENFORCEMENT AGENCY,

                   Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria.   T.S. Ellis, III, Senior District Judge.      (1:18-cv-00233-TSE-JFA;
1:18-cv-00348-TSE-TCB)
Submitted: October 18, 2018                                   Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sean Shallow, Appellant Pro Se. Catherine M. Yang, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Sean Shallow appeals the district court’s order

dismissing his civil complaints. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Shallow v. NYS

Office, No. 1:18-cv-00233-TSE-JFA (E.D. Va. filed May 31, 2018; entered June 1,

2018); Shallow v. Vienna Police Dept., No. 1:18-cv-00348-TSE-TCB (E.D. Va. filed

May 31, 2018; entered June 1, 2018). We further deny Shallow’s motion to strike. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            3